DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Claim Status
Claims 1-6, 9, and 10-22 are pending. 
Claims 7 and 8 were previously canceled.
Claims 1, 6, 9, and 10 are currently amended.
Claims 11-22 are newly added.
Claims 1-6, 9, and 10-22 have been examined.
Claims 1-6, 9, and 10-22 are rejected.

Priority
Priority to 371 PCT/NZ2017/050094 filed on 07/14/2017 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1, 6, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US Patent 6106855, Published 08/22/2000) in view of Peng et al. (Protein Fibrils Induce Emulsion Stabilization, 02/16/2016) as evidenced by Bolder et al. (Heat-induced whey protein isolate fibrils: Conversion, hydrolysis, and disulphide bond formation, Published 2007) is withdrawn in view of the amendments.
This is new ground of rejection necessitated by the amendment to the claims.
Claims 1-6, 9, and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forge et al. (US Patent Application Publication 2014/0221289 A1, Published 08/07/2014).
The claims are directed to a composition comprising agent such as antibiotic and/or growth factor and a proteinaceous component, wherein the proteinaceous component comprises 5-50% firbrillar protein, and wherein the fibrillary protein comprises a scaffold. The claims are further directed to the fibrillary protein being derived from whey protein. The claims are further directed to a method for treating a wound and/or caring for a keratinaceous surface comprising administering the composition to the wound and/or keratinaceous surface. The claims are further directed to the agent is attached, by covalent or non-covalent attachment, or attachment via a linker and wherein the composition provides for extended release of the agent. 
Forge et al. teach preparing a hydrogel from whey with 45% enrichment in alpha-lactalbumin comprising dissolving the protein in solution adjusted to a pH of 2.0 for approximately 16 hours (paragraphs 0103-0109). Alpha-lactalbumin gels formed at acidic pH are favorable to the fibrillation of the protein (paragraph 0041). The hydrogel is used as a product for treatment and/or healing of wounds (paragraph 0071). To improve the effectiveness of the hydrogel may comprise one or more active compounds such as antimicrobial compounds (paragraph 0072).  The hydrogel is shear-thinning and thixotropic (abstract).
Forge et al. lacks a preferred embodiment wherein the hydrogel comprises an agent. However, Forge et al. makes such a composition obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add an antimicrobial agent to the hydrogel of Forge et al. and have a reasonable expectation of success. One would have been motivated to do so in order to improve the effectiveness of the hydrogel for use as a wound treatment and/or healing product. 
With regard to the limitation that the agent is attached to the fibrillar protein and wherein the composition provides for an extended release of the agent. The addition of an agent such as an antimicrobial agent is suggested by the teachings of Forge et al. The combination of the fibrillar protein and the antimicrobial agent would necessarily result in the antimicrobial agent being attached to the fibrillar protein and the antimicrobial agent would be released from the hydrogel in an extended release profile. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617